Title: Thomas Jefferson’s Notes on the Opinions regarding the Reception of Edmond Genet, 30 March 1793
From: Jefferson, Thomas
To: 



[Philadelphia] Mar. 30. 93.

at our meeting at the Presid.’s Feb. 25. in discussing the question whether we should furnish to France the 3,000,000. lt desired, Hamilton in speaking on the subject used this expression

’when mister Genet arrives, whether we shall recieve him or not, will then be a question for discussion.’ which expression I did not recollect till E.R. reminded me of it a few days after. therefore on the 20th inst. as the Presidt was shortly to set out for M. Vernon, I observed to him that as Genest might arrive in his absence, I wishd to know before hand how I should treat him, whether as a person who wd or wd not be receivd? he said he could see no ground of doubt but that he ought to be received. on the 24th he asked E.R.’s opinion on the subject; saying he had consulted Colo. Hamilton thereon who went into lengthy considerations of doubt and difficulty, and viewing it as a very unfortunate thing that the Presidt shd have the decisn of so critical a point forced on him, but in conclusion said, since he was brought into that situation he did not see but that he must receive mister Genest. E.R. told the Presidt he was clear he shd be recd and the Presidt said he hd never hd any doubt on the subject in his mind. afterwards on the same day he spoke to me again on it, and said mister Genest should unquestionably be received, but he thought not with too much warmth or cordiality, so only as be satisfactory to him. I wondered at first at this restriction; but when E.R. afterwds communicated to me his conversation of the 24th I became satisfied it was a small sacrifice to the opinion of Hamilton.
